Citation Nr: 0019632	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  94-15 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for Meniere's disease.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel





INTRODUCTION

The veteran had active military service from January 1955 to 
January 1957.

This matter is before the Board of veterans' Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon.  The Board, in July 
1996 and October 1998, remanded the case for further 
development.  The case was recently returned to the Board for 
appellate consideration.

The veteran in June 2000 advised the Board that he was not 
represented by the Oregon Department of Veterans' Affairs, 
the service organization that had been the recognized 
representative earlier in this matter.  He did not indicate 
that he intended to obtain other representation at this stage 
of his appeal or otherwise seek to delay a Board decision.  
Therefore, the Board is left with the belief that the veteran 
wishes to proceed on the record representing himself in the 
appeal. 


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
hearing loss is supported by cognizable evidence showing the 
claim is plausible or capable of substantiation.

2.  The claim of entitlement to service connection for 
Meniere's disease is not supported by cognizable evidence 
showing the claim is plausible or capable of substantiation.

3.  Chronic tinnitus cannot be satisfactorily dissociated 
from the veteran's exposure to noise in service from 
antiaircraft artillery.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hearing loss is well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The claim of entitlement to service connection for 
Meniere's disease is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

3.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

It was reported on the veteran's December 1954 pre-induction 
examination that he had normal ears and neurological status, 
and bilateral hearing was reported as 15/15 to whispered 
voice.  No entry was made in the summary of defects and 
diagnoses.  The report of the January 1957 examination for 
separation shows normal ear and neurologic status and 
bilateral hearing 15/15 to spoken and whispered voice.  
Audiometry showed hearing thresholds in decibels of 10/0/0/-
5/-5/-5 and -5/-5/-5/-5/-5/5 at 250, 500, 1,000, 2,000, 4,000 
and 6,000 Hertz.  No entry was made in the summary of defects 
and diagnoses.  The records show he was assigned to an anti-
aircraft artillery unit.

The veteran's initial claim with VA in September 1958 
included "left ear condition 1956" that he reported was 
treated only at a military infirmary in 1956.  He did not 
report for a VA examination of the left ear or respond to a 
RO request for evidence.  The RO request for additional 
service medical records regarding the reported treatment for 
the left ear did not produce any additional records.  The RO 
in January 1959 advised him that his claim was disallowed 
since he failed to report for examination.  

The next communication of record from the veteran is a claim 
in June 1992 for VA nonservice-connected disability pension.  
The record assembled consisted of contemporaneous VA medical 
records.  The summary of his hospitalization in mid 1992 
shows that the diagnoses included hearing loss and that it 
was reported he was extremely hard of hearing.

VA examinations in 1992 include audiology that showed a 
bilateral hearing loss meeting current VA criteria for a 
hearing disability.  The veteran gave an audiology history of 
dizziness without vertigo or nausea, constant tinnitus and 
fluctuating hearing loss.  He said the tinnitus, noticed on 
the right side, began when the dizzy spells began.  An 
"ENG" report noted the onset of dizziness was unknown but 
that he was a former alcoholic and "felt dizzy a lot" and 
to a certain degree all the time.  The examination impression 
was significant unilateral weakness on the left.  

The veteran complained of occasional dizziness climbing 
stairs on a general medical examination and the examiner 
noted a profound low frequency hearing defect.  The diagnoses 
included profound hearing deficit.  An examiner for 
hypertension noted he had occasional episodes of postural 
vertigo.  

A VA examiner for ear disease reported that the veteran had 
increasing hearing loss in the right ear for about 18 years 
and that it decreased in the left ear about two years prior.  
He had constant, variable bilateral tinnitus.  He complained 
that he was exposed to much gunfire while in the Army.  The 
diagnoses were bilateral hearing loss and secondary, constant 
bilateral tinnitus.  

VA outpatient treatment reports beginning in late 1992 show a 
neurology evaluation impression of a possible vestibular 
problem for a reported near syncopal episode.  Another 
assessment was hearing loss for a complaint of decreased 
hearing of 17 years without significant change.  It was noted 
the veteran had a history of previous noise exposure.  
Fluctuating sensorineural hearing loss is noted in early 1993 
with test results read as indicating a possible middle ear 
problem developing.  

A magnetic resonance imaging (MRI) of the head was reported 
as showing left basal ganglia lacunar infarct, moderately 
severe supratentorial and infratentorial atrophy and no 
findings to confirm demyelinating process or acoustic 
neuroma.  

The veteran filed a claim with VA in early 1993 for hearing 
loss and tinnitus that he said began in military service when 
he was exposed to firing of anti aircraft guns without any 
hearing protection and not being advised of potential damage.  
He said in service he was told that the problem would 
disappear and that he believed this since his symptoms were 
mild or intermittent.  He recalled that the ringing became 
louder around 1976 and later involved the left ear.  He said 
that he was also plagued with a constant feeling of dizziness 
and loss of balance.  He recalled complaining about his 
problems when he was given an audiology examination in 
service.  Subsequent correspondence on file shows essentially 
the same recollections and contentions.

VA medical records in early 1994 show the ear, nose and 
throat assessment was that findings were consistent with 
severe Meniere's disease.  Other VA medical reports mention 
bilateral sensorineural hearing loss and show audiology 
reports from several evaluations in the early 1990's.

The veteran's testimony at the June 1994 hearing was 
essentially an elaboration on his previously stated 
contentions and recollections regarding exposure to weapons 
firing in service.  He also elaborated on the extent of 
shooting he engaged in after service and his recollections of 
conversations with physicians regarding his hearing problem.  
The veteran supplemented the record with information 
regarding tinnitus, Meniere's disease and hearing loss found 
in the Mayo Clinic Family Health Book and the Health 
Reference Center.  He added additional information after 
further research of the Health Reference Center that included 
a government agency report on the prevalence of hearing loss 
in certain age groups that was once found in World War II 
artillery personnel.  The veteran also provided information 
regarding Meniere's disease and hearing loss from a 
physicians' handbook, Disability Evaluation Under Social 
Security.



In 1995 a Member of Congress who expressed interest in the 
veteran's case and supported his contentions submitted a 
report from J. B., M.A., a hearing, speech and language 
therapist.  She concluded after evaluating the veteran over 
several months that he had a profound bilateral sensorineural 
hearing loss and chronic tinnitus.  She opined that the 
gradual and progressive nature of his hearing loss and 
tinnitus in his mid-to-late fifties suggested noise-induced 
hearing loss rather than such loss associated with aging 
(presbycusis).  She said that noise induced hearing loss was 
"a given" when one was exposed to 140dB for long periods of 
time without wearing protection.  

Pursuant to the initial Board remand, the veteran received VA 
ear and audiology examinations in late 1996.  The veteran's 
history as recorded by the ear disease examiner was that in 
service he was exposed to antiaircraft artillery fire without 
ear protection and that he suffered bilateral hearing loss 
and tinnitus since that time and that the hearing loss 
continued to progress since his discharge.  The examiner 
reported the results from the recent audiology evaluation.  
The diagnoses were severe to profound bilateral sensorineural 
hearing loss and moderate to severe, constant bilateral 
tinnitus.  

This examiner in late 1997 reviewed the veteran's claims 
folder and opined based upon the results from various 
diagnostic tests that Meniere's disease could not be 
established as a proper diagnosis with certainty.  He opined 
that it was possible that a vascular or autoimmune phenomenon 
underlies the veteran's hearing and balance difficulties. 

The examiner noted that the service medical records made no 
mention of hearing loss, tinnitus or inner ear difficulties 
and that the January 1957 examination whispered voice and the 
audiometer recording indicated normal hearing.  The examiner 
stated that while it was reasonable to argue that the amount 
and type of noise exposure the veteran experienced in service 
might have resulted in some hearing loss or tinnitus, the 
record did not support that contention.  

The examiner said that it was no way imaginable that the 
experience would relate to his later progression of hearing 
loss and tinnitus and the presently described balance 
difficulties.  It was the examiner's conclusion that based 
upon the service record, the veteran's present difficulties 
could not be causally related to his period of active 
military service.

The VA audiology examination report noted the veteran felt 
that his tinnitus was related to the big gun firing and that 
hearing loss had its onset in 1956-1957.  His recollected 
noise exposure included recreational target shooting with 
rifle and handguns until the 1970's.  The examiner did not 
provide an etiology for the reported severe to profound 
bilateral sensorineural hearing loss.  

The examiner reviewed the claims folder in late 1997 and 
opined that was highly likely that the veteran's hearing loss 
was partially attributable to noise exposure during service, 
but that it was impossible to state the exact degree of 
hearing loss so attributed since he did not have audiometry 
results immediately following service.  

It was the examiner's opinion that because of the veteran's 
age at the time of the 1992 VA audiogram, it was possible 
that a mild portion of his hearing loss was related to 
presbycusis.  She recommended further consultation as to 
whether the hearing loss on the left side could be attributed 
to Meniere's disease.  The examiner summarized by stating 
that the above opinions were educated conjectures and that 
she could not determine whether the veteran had Meniere's 
disease and, if so, to what degree it affected his hearing.  
She also noted other audiologists who were more familiar with 
the effects of military noise exposure on hearing. 

The RO requested an opinion from one of the clinicians named 
by the audiologist.  In March 1998, another VA clinician 
responded stating that as noted on a previous ear, nose and 
throat examination, the veteran had normal hearing when he 
left the military service. 



The record was supplemented with statements from service 
comrades who recalled the noise exposure from firing large 
guns in service, the absence of ear protection and of not 
receiving any instruction about hearing problems.  In a 1994 
report for the Social Security Administration (SSA), M. B., 
M.D., said that the veteran appeared to suffer from Meniere's 
disease that resulted in a disabling bilateral sensorineural 
hearing loss.  The veteran provided references from 
Otolaryngology, 2nd ed. and Diseases, 2nd ed. to Meniere's 
disease and other peripheral labyrinthine disorders.  

The veteran's testimony in June 1998 was an elaboration on 
his previous hearing.  He did not recall the name of a 
physician he said that he had consulted in the 1970's 
regarding hearing loss.  He added information regarding 
tinnitus from the Health Reference Center and another 
reference.  Attached to written argument in July 1998 were 
references from Mayo Clinic Family Health Book, Diagnostics, 
NIH Consensus Development Conference and The Merck Manual 
primarily directed to occupational and noise induced hearing 
loss.

The veteran added a statement from a person who recalled that 
on his military separation examination he was not tested by 
audiometrics or whisper method even though being exposed to 
intense noise during duty in Vietnam.  The writer presumed 
that since he did not request such testing it was not given 
as a standard practice on separation from the military.

As a result of the Board remand in 1998, the RO obtained a 
record of SSA action, which the veteran stated, was based 
exclusively on VA outpatient medical records.  There was 
information regarding his condition obtained in 1992 that 
noted the hearing in his right ear left him sometime in 1975 
and that the left ear problem began in the latter part of 
1990.  He said that he had experienced balance problems since 
the first of the year.  The SSA decision in 1994 found 
hearing loss and Meniere's disease were severe impairments.

VA examined the veteran in early 1999 for ear disease.  The 
veteran recalled his exposure to artillery noise in service, 
going on sick call at one point because of "roaring tinnitus 
and hearing loss" in the left ear, and complaining of 
tinnitus at separation from service.  The claim in 1958 for 
the left ear was for the episodic roaring and otalgia, and 
the frank spinning and vertigo came by the 1970's.  The 
examiner said that available records were gone over but that 
the military audiometry was not located.  The pertinent 
impression after examination was profound bilateral 
sensorineural hearing loss with constant bilateral tinnitus 
and vertigo.  

The examiner noted being told of a normal discharge audiogram 
in the presence of a history of roaring tinnitus, subjective 
hearing loss and balance problems.  The examiner opined that 
the veteran had some characteristics of progressive Meniere's 
disease, but other findings suggested focal degeneration in 
the temporal lobes such as can be seen in Alzheimer and 
Pick's diseases.  It was the examiner's belief that it would 
be hardly possible for someone assigned to a 90mm 
antiaircraft gun crew in that time frame to escape without 
some hearing loss and tinnitus, but that definitive 
documentation for the service years was not found that would 
bear on the current inquiry.  

The examiner stated that it was virtually certain that the 
cause of some of the tinnitus was service connected, that it 
was possible that some hearing loss was concussion induced, 
and that the onset of the vertigo-hearing loss-tinnitus 
syndrome, possibly Meniere's, could not be documented with 
available records for the service years.  The examiner 
believed that clarification of the present diagnosis would 
require neurological consultation and neuropsychological 
testing.  

The audiology examination performed in early 1999 shows the 
veteran once again recalled tinnitus during service, and that 
he could not recall the specific onset of dizziness or left 
ear hearing loss.  He said the right ear hearing loss was 
initially noticed in the 1970's.  The examiner reported 
moderately severe to profound loss of hearing sensitivity, 
poor speech recognition and constant tinnitus in the right 
ear, and essentially the same findings in the left ear.  

The VA ear disease examiner's addendum in late 1999 notes 
that several volumes of materials in the claims file reviewed 
then included the induction and separation examinations.  The 
examiner opined that the thresholds listed would be unusual 
in any adult and essentially impossible for someone who had 
been exposed to basic training in artillery fire.  It was the 
examiner's belief, in essence, that no valid conclusion could 
be drawn from the military discharge examination since the 
reported hearing level unlikely represented actual hearing at 
the time.  The examiner also reported that tinnitus 
fluctuated in many individuals but that did not change the 
essential chronic nature.  The examiner also stated that 
there was a recognized tendency for hearing loss to fluctuate 
in Meniere's syndrome and other diseases.  Here, there was a 
profound, essentially irreversible loss without an acute 
component.

The VA examiner's referral memorandum for a neurology 
consultation regarding Meniere's disease summarized the 
pertinent information from the available record.  The record 
shows that examinations were scheduled and that the veteran 
did not appear for them.  The messages from a VA medical 
center indicate the veteran's request to reschedule had twice 
been accommodated but that he "refused to be seen" at the 
VA facility.  In November 1999 a report of contact the RO was 
advised that he asked for the examinations to be rescheduled 
at a VA facility in Arizona, where he resided for the winter 
months.  

In a December 1999 letter to the RO, the veteran asked to 
have the examinations rescheduled in Arizona and to have the 
RO explain what would happen if he refused further 
examination.  In January 2000, he wrote the RO that it had 
been decided that further examination was "not in my best 
interest" and that he declined further examination unless 
there was a VA regulation that "compels me to be examined".  
He asked the RO to provide the details of such a regulation 
if it existed.  

The RO letter in March 2000 acknowledged the recent 
correspondence and advised the veteran that action was taken 
on the evidence available.  




The RO in March 2000 issued a supplemental statement of the 
case that noted he had declined further examination.  He did 
not advise the Board through more recent correspondence that 
he intended to change his decision regarding further 
examination.


Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).



For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: (1) There 
must be evidence of a current disability, usually shown by a 
medical diagnosis.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); (2) There must also be competent evidence of 
incurrence or aggravation of a disease or injury in service.  
This element may be shown by lay or medical evidence.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); and (3) There must be 
competent evidence of a nexus between the in-service injury 
or disease and the current disability.  Such a nexus must be 
shown by medical evidence.  Lathan v. Brown, 7 Vet. App. 359, 
365 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a clam, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence, the 
benefit of the doubt doctrine in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
1991);  38 C.F.R. §§ 3.102, 4.3 (1998).

Regulations provide that when entitlement to a benefit cannot 
be established without a current VA examination, and a 
claimant, without good cause, fails to report for such 
examination, the claim shall be denied. Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc. When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be based on the evidence 
of record. When the examination was scheduled in conjunction 
with any other original claim, a reopened claim for a 
benefit, which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. 
§ 3.655(a)(b).

(a) Where there is a well-grounded claim for disability 
compensation or pension but medical evidence accompanying the 
claim is not adequate for rating purposes, a Department of 
Veterans Affairs examination will be authorized.  

This paragraph applies to original and reopened claims as 
well as claims for increase submitted by a veteran, surviving 
spouse, parent, or child.  Individuals for whom an 
examination has been scheduled are required to report for the 
examination.  

(b) Provided that it is otherwise adequate for rating 
purposes, any hospital report, or any examination report, 
from any government or private institution may be accepted 
for rating a claim without further examination. 

(c) Provided that it is otherwise adequate for rating 
purposes, a statement from a private physician may be 
accepted for rating a claim without further examination.  
38 C.F.R. § 3.326.


Analysis

The generally applicable criteria for a well-grounded claim 
require that a claim be a plausible one.  That is, one being 
meritorious on its own or capable of substantiation.  The 
evidence need only show the claim is possible.  See 38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In general a well grounded claim requires medical evidence of 
a current disability; medical or, in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed inservice injury or disease and a current 
disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Meniere's disease

The veteran's claim of entitlement to service connection for 
Meniere's disease does not meet the above specified standard 
since the necessary medical diagnosis/nexus evidence is not 
of record.  



The record has been supplemented by evidence from SSA and VA 
medical treatment since service.  The evidence is such that 
it is significant regarding claimed Meniere's disease.  The 
medical evidence is not certain that the complained of 
constellation of symptoms correspond to Meniere's disease, 
although the diagnosis has been reported.  What the various 
examinations have not provided is the crucial nexus evidence.  

The veteran's recollections as lay assertions cannot 
constitute cognizable evidence in most instances, and as 
cognizable evidence is necessary for a well grounded claim, 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), the absence 
of cognizable evidence renders the veteran's claim not well 
grounded.  

The Board does not believe that the claim requires additional 
development in view of the current state of the record on 
this issue.  The RO had undertaken the task of assisting the 
veteran to locate additional service medical records years 
earlier and has, in the Board's opinion, met any preliminary 
duty to assist required in such circumstances.  Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999).  

Regarding the medical treatise evidence submitted by the 
veteran in support of his claims, the Board must observe that 
the generally applicable test in establishing the value of 
such evidence was recently discussed in Russell v. West, No. 
97-359 (U.S. Vet. App. June 18, 1999) slip op. at 19-20.  

It was noted that in order to establish service connection by 
means of a medical treatise, the treatise evidence must "not 
simply provide speculative generic statements not relevant to 
the veteran's claim", Wallin v. West, 11 Vet. App. 509 514 
(1998).  


Instead, the treatise evidence, "standing alone", must 
discuss "generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion." Ibid, Sacks 
v. West, 11 Vet. App. 314, 317 (1998).  The Board finds that 
none of the treatises submitted have the requisite "degree of 
certainty" required by Wallin and Sacks, supra; see also 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical 
treatise evidence must demonstrate connection between service 
incurrence and present injury or condition); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996) ("generic statement about 
the possibility of a link between chest trauma and 
restrictive lung disease . . . [is] too general and 
inconclusive to make the claim well grounded"). The treatise 
evidence does not serve to link Meniere's disease to the 
service.

As the Board finds the claim not well grounded, there is no 
burden upon the Board to require an examination or medical 
opinion.  Brewer v. West, 11 Vet. App. 228 (1998).  The Board 
must point out that it was the holding in Morton v. West, 12 
Vet. App. 477 (1999) that absent the submission and 
establishment of a well-grounded claim, the VA Secretary 
cannot undertake to assist a veteran in developing facts 
pertinent to his or her claim and that any perceived or 
actual failure by the Secretary to render assistance in the 
absence of a well-grounded claim cannot be legal error.  The 
veteran's failure to cooperate in the development of the 
claim by choosing not to report for examination required VA 
to decide the claim on the evidence of record.  38 C.F.R. 
§ 3.655.  The Board does not believe there is any potential 
for prejudice as a result of the current state of the record.  
The RO has complied with the Board's remand instructions and 
it appears that the RO has sought to accommodate the veteran 
regarding examinations.  Stegall v. West, 11 Vet. App. 268 
(1998).

In summary, the evidence shows references many years after 
service to Meniere's disease, with other disorders also 
suspected for his various complaints of dizziness, hearing 
loss and tinnitus, but no medical nexus evidence linking the 
disability to service.  Accordingly, the Board's analysis 
must end here without addressing the merits of the claim.  


The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim.  
The Board must note that the veteran has not indicated the 
existence of any post service medical evidence that has not 
already been requested and/or obtained and available that 
would well ground the claim.  38 U.S.C.A. § 5103(a) (West 
1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  The RO in the 
March 2000 supplemental statement of the case advised the 
veteran that the claim was not well grounded.  Thus the 
veteran is not prejudiced by the Board's decision denying the 
claim as not well grounded.  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim of entitlement to service connection 
for Meniere's disease is not well grounded, the doctrine of 
reasonable doubt has no application to his claim.


Tinnitus and hearing loss

The Board observes that the veteran has established a well-
grounded claim of service connection for tinnitus and hearing 
loss.  Regarding tinnitus there is supporting evidence of 
current tinnitus and competent evidence of a nexus to 
service.  The VA examinations directed to tinnitus, read 
liberally, provide evidence of a nexus between in-service 
events and the current disability.  There does not appear to 
be any deficiency in the development completed as a result of 
the Board's remand that could be viewed as potentially 
prejudicial to the veteran. 



The truthfulness of the veteran's recollections of tinnitus 
in service and its presentation thereafter are not reasonably 
questioned.  The Board notes that this disorder was not 
reported in service, but there was apparently some question 
of a hearing disorder in view of the medical history at 
separation according to the veteran.  There is also his 
evidence that his hearing was evaluated at separation on 
account of the complained of noise exposure in service.  The 
veteran was an artillery man so one may presume noise 
exposure likely occurred in the normal course of his duties.   

The competent medical evidence of record, viewed liberally, 
does not appear to discount a possible relationship to 
service.  It must be remembered that the determination of 
service connection does not require the initial 
manifestations of disease or injury during service.  

Although a VA examiner in 1997 did not find a plausible link 
between the veteran's tinnitus to noise exposure during 
service, it is important to note there is other competent 
evidence to rule in a relationship to service based upon the 
initial manifestations of the disorder.  There is simply no 
preponderance of competent evidence to establish as unlikely 
a nexus to service for the current tinnitus.  There appears 
to be undebatable evidence of significant noise exposure in 
service.  

The Board finds that there does appear to be at least an 
approximate balance of the evidence to require application of 
the benefit of the doubt rule.  See, for example, 38 U.S.C.A. 
§ 5107(b), 38 C.F.R. §§ 3.303(a).  In other words, the Board 
finds there is not a preponderance of the evidence to find in 
favor of the veteran or against him on the question of 
service connection for tinnitus.  The Board observes that VA 
audiology and ear disease examiners have opined in support of 
the claim.

Further, the Board finds the VA examiners have been aware of 
more recent noise exposure after service.  The Board must 
observe that one VA examiner's conclusion is not sufficient 
to rule out a nexus to service in view of the competent 
evidence supporting the claim.  

As with any piece of evidence, the credibility and weight to 
be attached to any opinion is an adjudication determination.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

As for hearing loss, first element of well groundedness 
having been satisfied, the Board's analysis must continue.  
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  It must now be 
determined whether the claim may be evaluated on the merits.  
This may be accomplished only after the duty to assist has 
been fulfilled.  Winters v. West, 12 Vet. App. 203 (1999); 
Elkins v. West, 12 Vet. App. 209 (1999).  

The generally applicable criteria for a well-grounded claim 
require that a claim be a plausible one.  The medical 
evidence establishes a current hearing loss disability 
meeting 38 C.F.R. § 3.385 criteria.  There is evidence of 
inservice incurrence of acoustic injury; and medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

The veteran's claim does meet this standard since the 
necessary medical nexus evidence is of record regarding the 
hearing loss.  The record was supplemented by evidence, the 
most compelling being the VA consultations that did provide 
an opinion favorable to the claim and was likely based upon 
examination and review of the medical record in light of the 
veteran's self-reported history.  Further, although there is 
a significant period of years without medical evidence of 
symptoms, as noted by the examiners, competent evidence that 
is necessary to establish the critical nexus element for 
hearing loss to his period of service is of record.  

In summary, the evidence shows a substantial record of 
hearing complaints linked to service and medical nexus 
evidence linking a current sensorineural hearing loss to 
service.  In light of the finding herein that the veteran's 
claim for service connection is well grounded, the Board's 
analysis may not end here without addressing the merits of 
the claim.  

As noted previously, VA must proceed to evaluate the merits 
of the claim but only after ensuring that the duty to assist 
has been fulfilled.  In this case the Board is inclined to 
defer further consideration of the matter pending the 
completion of additional development that will be discussed 
below in the remand portion of this decision.  The Board 
believes that the claim requires additional development in 
view of the current state of the record in order to meet the 
duty to assist, and such development is addressed in the 
remand portion of the decision.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for Meniere's disease, the 
appeal is denied.

The veteran having submitted a well grounded claim of 
entitlement to service connection for hearing loss, the 
appeal is allowed to this extent.

Service connection for tinnitus is granted.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The record shows that VA examinations have produced 
conflicting opinions regarding the significance of the 
veteran's exposure to noise in service and his current 
hearing loss disability.  For example, one ear disease 
examiner stated the inservice exposure could not be ruled out 
as a factor in the sensorineural hearing loss while another 
specialist seemed to indicate it was of no significance.  
There was also the audiology assessment that finds a nexus to 
service plausible for a part of the veteran's hearing loss.  
However there appears to be a legitimate reason to have 
another medical review, to include examination if deemed 
necessary, in light of the conflicting competent evidence 
regarding the nature and etiology of the veteran's marked 
hearing impairment.  

To ensure full compliance with due process requirements and 
the duty to assist in the well grounded claim for service 
connection, the case is REMANDED to the RO for the following 
development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and non-VA, inpatient and outpatient, 
who may have additional records referable 
to his treatment for hearing loss.  After 
obtaining any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all pertinent outstanding VA 
treatment records.  



2.  The RO should contact the VA 
examiners who provided the medical 
opinions and ask that they provide the 
rationale for their respective opinions 
regarding the significance of the 
veteran's inservice noise exposure in the 
development of his current hearing 
disability.

3.  The RO should arrange for a review of 
the claims folder, preferably by a 
hearing disorder specialist, if 
available, who has not previously 
evaluated the claim, to include 
examination if deemed necessary, to 
determine the nature, extent of severity, 
and likely etiology of any hearing loss 
disability found.  Any further indicated 
special studies should be conducted.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
report must be annotated in this regard.  
All pertinent complaints should be 
recorded and evaluated.  

The physician, after review of the claims 
file as supplemented by the additional 
evidence requested above, should be asked 
to provide an opinion regarding the 
likelihood that any hearing loss disorder 
found is related to the veteran's history 
of acoustic trauma in service.  The 
examiner should provide the rationale for 
all opinions expressed.  The examiner 
should receive any supplemental 
information provided by the VA clinicians 
who have examined the veteran previously 
in connection with this claim.

4.  Regarding the notice to the veteran 
of any examination(s) that may be 
scheduled in connection with the medical 
review requested in this remand, the RO 
should provide the veteran with 
information sufficient to inform him of 
the consequences of a failure to report 
for any scheduled examination without 
good cause, such as the denial of his 
claim, and of the requirement to report 
in a well grounded claim.  38 C.F.R. 
§§ 3.326, 3.655.  The examinations, if 
deemed necessary, should be scheduled at 
a VA facility convenient to the veteran 
capable of performing the requested 
examination(s).

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the report of any performed 
examination, and required opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective procedures 
to comply with the requirements of 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for hearing loss.   

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for appellate review, if otherwise in 
order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The veteran need take no action 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

